Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 9, 2019

                                       No. 04-19-00562-CR

                                   Nicholas FRIESENHAHN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-08-00086-CRK
                           Honorable Lynn Ellison, Judge Presiding

                                         ORDER
       The trial court’s certification in this appeal states “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P.
25.2(a)(2).
        This court must dismiss this appeal “if a certification that shows the defendant has a right
of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        We ORDER Appellant to cause an amended trial court certification to be filed in this
court within TWENTY days of the date of this order showing Appellant has the right of appeal.
See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). If no
amended trial court certification is filed as ordered, this appeal will be dismissed. See TEX. R.
APP. P. 25.2(d).
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk